DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2015/0323937). Murakami teaches a microfluidic device having a fluid control system for a flow channel that includes a position control apparatus that acquires information of the position of an interface between fluids in a flow channel. See Abstract.
Regarding claims 1, 14, and 18 – As shown in Figure 1, Murakami teaches a channel forming body (device 11) having a plurality of fluid channel (13) extending along the body (device 11), a plurality of detection spaces (131, 132) in each channel (13) and a plurality of communication channels (ports 14 and 15) each connected to the fluid channel (13).  Murakami teaches a plurality of fluid channels in Paragraph 0027. The Examiner considers the length of the channel from port 14 to the first detection space (131) to be a channel connection part as recited in the claim.  The Examiner consider that portion of the fluid channel adjacent the detection spaces to meet the limitation of the space connection part as recited in the claim. Murakami further teaches a liquid feed unit attached to port 15 and teaches the liquid unit may be attached to the port at either end of the channel (Para 0031-0031). The attachment of the liquid feed unit to the port would result in at least one of the ends of the fluid channel being sealed.  In Figures 2A-4F and Paragraphs 00048-0085.  Murakami shows the fluid channel having two fluids (21, 22) contained in the detection space to form a fluid interface (31) that is detected to determine if the fluids are properly located in the channel. Murakami teaches one of the fluids may be a gas in Paragraphs 0058. See Paragraphs 0021-0047 related to Figure 1. See also Figures 5-7 and Paragraphs 0090-0137 directed to additional embodiments of the device.  With respect to the method of claims 14 and 18, paragraphs 0048-0073 of Murakami teach a method of detecting a flow error by detecting a position (interface detection part 42, 132) of the fluid interface and then operating the fluid feed to correct the fluid location (para 0064 specifically addresses detection of the interface and determination of its deviance from the target position). 
Regarding claims 3, 5 and 6 – Figures 5 and 6 of Murakami teach embodiments having a fluid channel (506, 508 and 606, 608) with detection spaces (541, 542 and 631, 632) between the inlet (504 and 604) and outlet (505 and 605). Figures 1, and 5-7 show a single fluid channel (13 and 506, 508 and 606, 608), but teaches the microfluidic device (11/501/601) may include a plurality of flow channels in Paragraphs 0025-0027. 
Regarding claims 7 and 8 – As shown in Figures 5-7, Murakami teaches each of the plurality of channels (506, 508 and 606, 608) having a length, width and height (three dimensions) and a plurality of detection spaces (541, 542 and 641, 642). The Examiner considers the portion of each fluid channel (506, 508 and 606, 608) between the detection spaces (541, 542 and 641, 642) to meet the limitation of a plurality of separation spaces interposed between a first and second plane along the fluid channel as recited in the claim. See also Paragraphs 0090-0136.
Regarding claim 9 – Murakami recites transparent material for the device in Paragraph 0028. 
Regarding claims 10-13 and 16-17 – Murakami teaches a detection system in Figures 1 and 5-7.  The detection system includes a plurality of position detectors comprised of a light emitting device (509, 513) which emits a measurement light in a detection space, and a light receiving device (512, 516) disposed to receive the measurement light after contacting the fluid(s). See also Paragraphs 0090-0136.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2005/0323937) in view of Briman (US 2014/0138260). Murakami teaches every element of claims 2, 4 and 15 except the additional closed opposite end and a valve that may be opened and closed. Briman teaches a cartridge for diagnostic testing. The embodiment of the device most relevant to the instant claims is shown in Figures 3 and 8 and described in Paragraphs 0075-0086.  The cartridge includes a plurality of inlets (30, 32, 34, 36) each connected to a fluid control system that includes an open/close valve (312, 314, 316 and 318) and fluid source (pumps 306, 308, 310).  As shown in Figure 8, Briman show the inlets (30, 32) connected to a detection channel (48) such that operation of the valves and . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 13, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798